IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DANIEL L. SPUCK,                             : No. 216 WAL 2016
                                             :
                    Petitioner               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
PROGRESS NEWSPAPER, INC.                     :
JANE/JOHN DOES,                              :
PARTIES/EMPLOYEES OF, AND                    :
LELAND B. MATHER, JR., CHIEF                 :
EDITIOR, ET AL,                              :
                                             :
                    Respondents              :


                                        ORDER



PER CURIAM

      AND NOW, this 13th day of September, 2016, the Petition for Allowance of

Appeal is DENIED.

      Justice Mundy did not participate in the consideration or decision of this matter.